Title: To John Adams from James Potter, 18 May 1798
From: Potter, James
To: Adams, John



Sir
Lewistown Mifflin County May 18th. 1798

The undersigned having been appointed by the Subscribers to the inclosed Address to transmit it to your Excellency, perform that Task with peculiar Pleasure. At the same Time they conceive it to be proper to inform you, that as the Signers were collected from the different Parts of the County to attend the Court now sitting at this Place, & that as the Address received their hearty & unanimous Approbation & Concurrence, there is good reason to believe that the Sentiments therein contain’d, are congenial to the Feelings & Wishes of the other Inhabitants of this County.
With the most sincere Prayers for the Preservation of your Health & Happiness We have the Honor to be with the highest Sentiments of Esteem & regard / your most obedt & very humble svts.


Saml EdmistonJames Potter